                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   UNITED STATES OF AMERICA,                                 CASE NO. CR18-0015-JCC
10                               Plaintiff,                    ORDER
11             v.

12   JERMAINE HICKLES,

13                               Defendant.
14

15             This matter comes before the Court on Petitioner Shavel Pope’s motion to intervene and
16   unseal documents (Dkt. No. 62) and on Defendant Jermaine Hickles’s motion to seal his
17   response to Petitioner’s motion to unseal documents (Dkt. No. 65.) Having thoroughly
18   considered the parties’ briefing and the relevant record, the Court hereby DENIES Petitioner’s
19   motion (Dkt. No. 62) and GRANTS Defendant’s motion (Dkt. No. 65) for the reasons explained
20   herein.
21   I.        BACKGROUND
22             In May 2018, Hickles pled guilty to one count of felon in possession of a firearm, one
23   count of possession with intent to distribute methamphetamine, and one count of possession of a
24   firearm in furtherance of a drug trafficking crime. (See Dkt. No. 22.) In his plea agreement,
25   Hickles admitted that he illegally possessed 17 firearms when he was arrested. (Id. at 6–7.) Prior
26   to his sentencing, Hickles submitted a sentencing memorandum outlining several mitigating


     ORDER
     CR18-0015-JCC
     PAGE - 1
 1   factors in support of a lighter sentence. (Dkt. No. 33.) One such factor that Hickles asserted was

 2   that he suffered from post-traumatic stress disorder as a result of being shot by Pope in 2014.

 3   (See id.) The Court sealed Hickles’s sentencing memorandum. (Dkt. No. 37.)

 4          In 2015, Pope was convicted in King County Superior Court of shooting Hickles. (Id. at

 5   2.) At his trial, Pope asserted that the shooting was in self-defense because Hickles had shot at

 6   him first. (Id.) But Hickles testified at Pope’s trial that he wasn’t carrying a gun when Pope shot

 7   him, that he didn’t own a gun, and that he “didn’t deal with [guns] anymore.” (Dkt. No. 62-3 at

 8   8–9.) Pope now seeks to unseal Defendant’s sentencing memorandum in this case, in order to
 9   attack the credibility of Hickles’s testimony regarding Hickles’s use and possession of firearms
10   during the period at issue in Pope’s trial. (See Dkt. No. 62.)
11   II.    DISCUSSION

12          The Court starts from the position that “[t]here is a strong presumption of public access to

13   [its] files.” W.D. Wash. Local Civ. R. 5(g). To overcome this presumption, there must be a

14   “compelling reason” for sealing sufficient to outweigh the public’s interest in disclosure. Ctr. for

15   Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1100 (9th Cir. 2016) (applying the

16   “compelling reason” test to motions to seal documents “more than tangentially related to the

17   merits of a case”).

18          There is a compelling reason for Hickles’s sentencing memorandum to remain under seal

19   because it contains highly sensitive details of his testimony at Pope’s trial. See United States v.

20   Doe, 870 F.3d 991, 998 (9th Cir. 2017). Pope has failed to show an adequate need for the

21   information sufficient to overcome this compelling reason for maintaining the sentencing

22   memorandum under seal. (See Dkt. No. 62.) The information that Pope seeks regarding Hickles’s

23   possession and use of firearms is not contained in the sentencing memorandum. Moreover,

24   relevant information that Pope seeks regarding Hickles’s possession of firearms is available from

25   other publicly available documents such as the transcript of Hickles’s sentencing hearing and

26   Hickles’s plea agreement. (See Dkt. Nos. 22, 62-1.)


     ORDER
     CR18-0015-JCC
     PAGE - 2
 1   III.   CONCLUSION

 2          For the foregoing reasons, Pope’s motion to unseal (Dkt. No. 62) is DENIED. 1

 3          DATED this 12th day of July 2019.




                                                       A
 4

 5

 6
                                                       John C. Coughenour
 7                                                     UNITED STATES DISTRICT JUDGE
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25   1
      For the same reasons unsealing is inappropriate here and sealing Hickles’s sentencing
     memorandum was appropriate (See Dkt. No. 37), Defendant’s motion to seal his response to
26   Pope’s motion (Dkt. No. 65) is GRANTED.

     ORDER
     CR18-0015-JCC
     PAGE - 3
